DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (US 5201499), and further in view of Gallagher ("Polyurethane Typical Elastomer Characteristics", provided NPL).
	In regards to claim 1, Elliott discloses an air spring (Fig.1-5; Abstract) for an automotive air suspension system, the air spring comprising: a first end cap (2, Fig.1-2) configured to attach to a first vehicle component (col.3, line 59-62); a bellows (8, Fig.1-5; col.4, line 7-14) having a rounded sidewall (Fig.1-2, rounded sidewall of bellows 8) defining a longitudinal axis (Fig.2 vertical axis of bellows 8) and extending from a first rounded opening (10, Fig.2) to a second rounded opening (11, Fig.2) opposite the first rounded opening (10) to define an internal cavity (12, Fig.2), the first rounded opening (10) sealingly attached to the first end cap (2, Fig.1-2), the internal cavity (12) configured to receive pressurized air therein, and the bellows sidewall including: a flexible elastomeric substrate (8, Fig.1-5; col. 4, line 7-14) that comprises polyurethane (col.6, line 21-25, "Also, the various reinforcing cords, preferably are formed of the same material for both the body plys as well as for the reinforcing strips, such as nylon, polyester or similar materials currently used for such air spring constructions"). Although Elliott fails to explicitly state a polyurethane, it is known in the art that polyester is a polyurethane, Gallagher teaches polyester is type of polyurethane see NPL "Polyurethane Typical Elastomer Characteristics". It would have been obvious to a person of ordinary are by the effective filing date to have modified Elliott ensuring the flexible elastomeric substrate comprises a polyurethane for its suitability and because it has been held within general skill of a worker in the art to select a known material, such as an elastomer that comprises polyurethane, on the basis of its suitability for the intended use as a matter of obvious design choice. Elliott further discloses the substrate comprising an inner layer (20), an outer layer (21, Fig.3,5) located radially outward from the inner layer (20) relative to the longitudinal axis (Fig.2 vertical axis of bellows 8), and a middle layer (29, 30, Fig.3,5) located in between the inner (20) and outer layers (21), a first ply (22, Fig.3,5) comprising a first series of parallel fiber cords (23, Fig.3,5), the first ply (22, Fig.3,5) located in between the inner (20, Fig.3,5) and middle layers (29, 30) of the substrate such that the first series of parallel fiber cords (23) extend at an angle (col. 4, line 32-46) with respect to the longitudinal axis, and a second ply (25, Fig.3,5) comprising a second series of parallel fiber cords (26, Fig.3,5), the second ply (25) located in between the middle (29, 30) and outer layers (21) of the substrate such that the second series of parallel fiber cords (26) extend at an angle (col. 4, line 32-46) with respect to the longitudinal axis and with respect to the first series of parallel fiber cords (23), and such that the first and second series of parallel fiber cords (23, 26, Fig.3,5) define a series of equally sized cells (Fig.3, the gaps between the cords 23 and 26 when the cords are overlapping); and a second end cap (4, Fig.1-2) sealingly attached to the second rounded opening (11, Fig.2, col.4, line 7-14, "An elastomeric bellows or flexible sleeve indicated generally at 8, which is made in accordance with the novel features of the present invention, is mounted on and extends between end plate 2 and piston 4. Bellows 8 is formed with a pair of open ends 10 and 11 which are sealingly secured to end plate 2 and piston 4 respectively, to form an airtight fluid pressure chamber 12 therein") of the bellow (8), the second end cap (4) configured to attach to a second vehicle component (col.3, line 62-66).
	In regards to claim 3, Elliott discloses an air spring for an automotive air suspension system (fig.1-5, abstract), the air spring comprising: a bellows (8, Col.4 line 7-14) having a rounded sidewall (see fig.1-2, sidewalls of 8) defining an axis (see fig.2, the vertical axis of bellows 8) and extending from a first rounded opening (10, fig.2) to a second rounded opening (11, fig.2) and configured to receive pressurized air therein, the bellows (8) including a flexible elastomeric substrate that comprises polyurethane (col. 4 line 7-14, preferably formed of the same material such as nylon, polyester or similar materials currently used for air spring constructions). Although Elliott fails to explicitly state a polyurethane, it is known in the art that polyester is a polyurethane, Gallagher teaches polyester is type of polyurethane see NPL "Polyurethane Typical Elastomer Characteristics". It would have been obvious to a person of ordinary are by the effective filing date to have modified Elliott ensuring the flexible elastomeric substrate comprises a polyurethane for its suitability and because it has been held within general skill of a worker in the art to select a known material, such as an elastomer that comprises polyurethane, on the basis of its suitability for the intended use as a matter of obvious design choice.
	In regards to claim 4, Elliott discloses, further comprising: a first end cap (2, fig.1-2) attached to the first rounded opening (10); and a second end cap (4) attached to the second rounded opening (11).  
	In regards to claim 7,Elliott discloses, further comprising a plurality of fiber cords (23,26,31,32, fig.3-5, col.4 line 32-54) embedded within the elastomeric substrate (fig.4, the cords are embedded in the elastomeric substrate of the bellows 8).  
	In regards to claim 8,Elliott discloses, wherein a first end of the fiber cords(fig.3, upper end of cord) begins at the first rounded opening (10, fig.2) and a second end of the fiber cords(lower end of cords) ends at the second rounded opening (11).  
	In regards to claim 9,Elliott discloses, wherein the fiber cords are equally spaced from one another (col. 4 line 42-46, equally spaced parallel reinforcing cords 23 centered or embedded within the rubber ply 22).  
	In regards to claim 10, Elliott discloses, wherein the fiber cords (23,26,31,32,Fig.3-5) are oriented at an angle with respect to the axis (vertical axis of the bellows 8, col.4 line 54-56, fig.2, the angle of bias is the angle of the cords with respect to the longitudinal axis of the completed bellows).  
	In regards to claim 11, Elliott discloses, wherein the fiber cords comprise a first plurality of fiber cords (23) located on a first ply (22, Fig.2-3), the first ply (22) being located on a first side of a layer (29,30, Fig.3,5, at the bottom side of 29) of the substrate of the sidewall (sidewall of bellows 8). 
	In regards to claim 12, Elliott discloses, wherein the fiber cords further comprise a second plurality of fiber cords (26) located on a second ply (25 fig.3,5), the second ply being located on a second side of the layer (29,30 fig.3,5, the top side of 30) of the substrate that is opposite from the first side (the bottom side of 29).  
	In regards to claim 13, Elliott discloses, wherein the first and second plies (22,25) are oriented such that the first fiber cords (23)are angled with respect to the second fiber cords (26) (see fig. 3-5,col. 4 lines 32-46).  
	In regards to claim 14, Elliott discloses, wherein the fiber cords (23,26,31,32, Fig.3-5) are angled with respect to each other so as to define a plurality of cells (cells are the gaps between 23 and 26 where they overlap, fig.3).  
	In regards to claim 15, Elliott discloses, wherein the cells are sized according to an operating parameter of the air spring (col. 5 line 48-59).  
	In regards to claim 16, Elliott discloses, wherein the operating parameter comprises one or more of a load on the air spring, an operating temperature range of the air spring, and size of the air spring (col. 5, line 48-59, the gaps between the cords 23 and 26 are sized based on the size of the air spring).  
	In regards to claim 18, Elliott discloses wherein the fiber cords extend parallel to the axis. It is known that optimization of size, shape and scale through routine experimentation is an ordinary skill in the art and it is well known in the art that routine experimentation and design engineering choices could have been used to have arrived at modifying the angle of the fiber cords. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have modified the angle of the fiber cords to modify the stiffness of the spring as desired or necessary to meet the requirements of a particular implementation. 
	In regards to claim 19, Elliott discloses bellows (8 fig.1-5, col.4 line 7-14) for an air spring (fig.1-5, abstract), the bellows (8) being formed of a material comprising an elastomer that comprises polyurethane (col.6 lines 21-25, also the various reinforcing cords, preferably are formed of the same material for both the body plys as well as for the reinforcing strips, such as nylon, polyester or similar materials used for air spring constructions). Although Elliott fails to explicitly state the elastomer that comprises a polyurethane, Gallagher teaches polyester is type of polyurethane as see NPL "Polyurethane Typical Elastomer Characteristics". It would have been obvious to a person of ordinary are by the effective filing date to have modified Elliott with Gallagher, and utilize a polyurethane for its suitability and benefits. Additionally, since it has been held within general skill of a worker in the art to select a known material, such as an elastomer that comprises polyurethane, on the basis of its suitability for the intended use as a matter of obvious design choice.  
	In regards to claim 20 and 21, Elliott does not explicitly teach wherein the elastomer comprises only polyurethane or wherein the elastomer comprises more than 50% polyurethane by weight or volume of the elastomer.  However, it is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at using only polyurethane. Since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and that discovering an optimum value of a result effective variable (the % of polyurethane) involves only routine skill in the art, it would have been obvious to a person of ordinary skill in the art by the effective filing date to have modified the material of the elastomer to modify the stiffness of the air spring, as desired or necessary to meet the requirements of a particular implementation.    
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (US 5201499) in view of Gallagher (NPL), as applied to claim 3 above, and further in view of Brookes (US 9234557).
	In regards to claim 5, Elliott discloses the air spring, but does not specifically teach wherein the elastomeric substrate is translucent. However, Brookes teaches an air spring (Fig.1-9; abstract) comprising an elastomeric substrate (200, Fig.2-3; col.2, line 31-33, "The flexible spring member can be at least partially formed from elastomeric material and can have at least one of an inner surface and an outer surface") is translucent (col.10, line 25-29, "outer layer 270 can be formed from a transparent and/or translucent material such that the one or more indicia of indicia layer 268 can be visually observed by the human eye through the outer layer''). Therefore, it would have been obvious to one of ordinary skill in the art to have made the elastomeric substrate translucent as to allow the interior of the air spring to be observed with the human eye as to see any defects with the air spring.
	In regards to claim 6, Elliot discloses the air spring, but does not specifically teach wherein the elastomeric substrate is transparent. However, Brookes teaches an air spring (Fig.1-9; Abstract) comprising an elastomeric substrate (200, Fig.2-3; col.2, line 31-33, "The flexible spring member can be at least partially formed from elastomeric material and can have at least one of an inner surface and an outer surface") is transparent (col.10 line 25-29, "outer layer 270 can be formed from a transparent and/or translucent material such that the one or more indicia of indicia layer 268 can be visually observed by the human eye through the outer layer"). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have made the elastomeric substrate transparent so as to allow the interior of the air spring to be observed with the human eye as to see any defects with the air spring.

Claims 2,17, and 22 rejected under 35 U.S.C. 103 as being unpatentable over Elliott (US 5201499) and Gallagher ("Polyurethane Typical Elastomer Characteristics", provided NPL) as applied to the claims above, and further in view of Gleu (US 20200223275).	
	In regards to claim 2,17, and 22, Elliott fails to explicitly disclose wherein the polyurethane is different from a thermoplastic polyurethane. However, it is known that polyester can be a thermoset polyurethane that is different from a thermoplastic polyurethane. Gleu teaches (paragraph 0024) thermoset material has a higher chemical resistance. The thermoset material ensures a sufficient gas-tightness of the air spring cover and there is no need for surface finishing. Particularly by comparison with metals, the otherwise necessary corrosion protection is no longer necessary, which leads to cost savings. Therefore, it would have been obvious to a person of ordinary skill in the art by the effective filing date to have used a thermoset polyurethane as to not allow the air spring to melt after being formed under the high heat of the vehicle in use since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides a list of prior art that teach Air springs for automotive air suspensions of relevance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616